Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 9/3/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method of BCC pattern puncturing for data retransmission in wireless network.
Each independent claim identifies the uniquely distinct features, particularly:
transmitting, in a wireless local area network (WLAN), a second punctured coded bit sequence generated by puncturing coded data using a second puncturing pattern,
wherein the coded data has previously been punctured using a first puncturing pattern to generate a first punctured coded bit sequence transmitted in the WLAN, the second puncturing pattern being different than the first puncturing pattern to cause at least some bits of the coded data that were omitted in the first punctured coded bit sequence to be included in the second punctured coded bit sequence, and 

The closest prior art:
Kim (US 20090154458 A1) discloses a method for dual encoding data using different puncturing patterns (Fig 1-5B).
Wilhelmsson (US 20200274640 A1) discloses a method for a method for encoding data with binary convolution code in WLAN network (Fig 1-23).
Kang (US 20120230448 A1) discloses a method for transmitting data in very high throughput wireless network.
All the prior art disclose conventional method of BCC pattern puncturing for data retransmission in wireless network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473